t cc no united_states tax_court american air liquide inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p is the parent of a consolidated_group that includes l p’s ultimate parent is l’air a french corporation l’air pays royalties to p and l under license agreements for intellectual_property owned by p and l and used by l’air outside the united_states p treated the royalty income as sec_904 i i r c general_limitation_income relying on the reserved paragraph in sec_1_904-5 income_tax regs article of the u s -france treaty the capital nondiscrimination provision and written statements of treasury officials r determined the royalty income is sec_904 d a i r c passive_income for the purpose of calculating p’s foreign_tax_credit - - held the royalty income is passive_income for the purpose of calculating p’s foreign_tax_credit neither alone nor in combination did the reserved paragraph in sec_1_904-5 income_tax regs article of the u s -france treaty or written statements of treasury officials constitute an exception to sec_904 entitling p to characterize the royalty income as general_limitation_income b a dominianni and edmund s cohen for petitioner steven r winningham lydia a branche and rebecca i rosenberg for respondent opinion laro judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure dollar_figure and dollar_figure for and ' respectively this matter is before the court on cross-motions for judgment on the pleadings under rule a in support of its motion petitioner attached exhibits to its response these exhibits require us to consider matters outside the pleadings and as a consequence we have recharacterized the motions as cross-motions for summary_judgment under rule see rule b in the petition petitioner concedes that dollar_figure dollar_figure and dollar_figure of the amounts determined as deficiencies in and respectively are not in dispute rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references and references to the code are to the internal_revenue_code in effect for the years in issue we must decide whether royalties received by petitioner a domestic_corporation from its foreign parent should be classified as sec_904 a passive_income or as sec_904 d general_limitation_income for purposes of determining petitioner’s foreign_tax_credit we hold that they are sec_904 a passive_income background petitioner’s principal_place_of_business was located in walnut creek california when the petition was filed american air liguide inc aal is the common parent of a group of corporations that filed consolidated_returns in the years in issue liguid air corp lac is a member of aal’s affiliated_group l’air liguide s a l’air is a french corporation that is the ultimate parent of petitioner l’air produces sells and distributes industrial gases related equipment and services and welding products throughout the world through its own operations in france and through its french and non-french subsidiaries in aal acquired the lac research facilities and rights to all technical information developed or being developed by lac under various license agreements among aal lac and l’air aal and lac received royalties of dollar_figure dollar_figure million and dollar_figure from l’air in and respectively the royalties were paid_by l’air for nonexclusive irrevocable and q4e- perpetual licenses to exploit outside the united_states certain technical information developed or to be developed at lac’s research facility and certain improvements made or to be made to certain patent rights licensed to lac by l’air on its tax returns for the years in issue petitioner characterized the royalties received from l’air as sec_904 i general_limitation_income for foreign_tax_credit purposes on examination respondent recharacterized the royalties as sec_904 a passive_income the deficiencies are a result of this recharacterization discussion a whether summary judqment is appropriate summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 101_tc_294 90_tc_678 shiosaki v commissioner 611t c summary_judgment 1s appropriate where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir 79_tc_340 in deciding whether to grant summary_judgment the court must consider the factual materials and inferences drawn from them in the light most --- - favorable to the nonmoving party see 100_tc_32 85_tc_527 the parties agree that for the purpose of deciding these cross-motions there are no genuine issues of material fact and that the court may decide the issue as a matter of law hence this case is ripe for summary_judgment b characterization of royalty income the determination of the proper characterization of the royalty income requires an analysis of the following provisions sec_904 sec_1_904-5 income_tax regs and article of the convention with respect to taxes on income and property date u s -fr t 1i a s as amended by supplementary protocols date t i a s date t 1i a s date t 1i a s and date t i a s u s -france treaty statutory background pursuant to sec_904 the amount of foreign_tax_credit allowable under sec_901 may not exceed the same proportion of the tax against which such credit is claimed which the taxpayer’s taxable_income_from_sources_without_the_united_states bears to its entire taxable_income for the same taxable_year see sec_904 under sec_904 the allowable foreign_tax_credit is computed separately for each of the categories or baskets of - - income listed in subparagraphs a through i of sec_904 we concern ourselves with two of these baskets the first subparagraph i is referred to as general_limitation_income the other is subparagraph a referred to as passive_income in pertinent part sec_904 a defines passive_income as any income received or accrued by any person which is of a kind which would be foreign_personal_holding_company_income sec_904 provides in general the provisions of subsections a b and c and sec_902 sec_907 and sec_960 shall be applied separately with respect to each of the following items of income a passive_income b high_withholding_tax_interest c financial_services_income d shipping_income e in the case of a corporation dividends from each noncontrolled sec_902 corporation f dividends from a disc or former_disc as defined in sec_992 to the extent such dividends are treated as income_from_sources_without_the_united_states g taxable_income attributed to foreign_trade_income within the meaning of sec_923 h certain distributions from a fsc and i income other than income described in any of the preceding subparagraphs as defined in sec_954 subparagraph a of sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities respondent focuses on the facts that sec_904 a places passive_income into a passive basket and that royalties are specifically referred to in sec_954 as a type of passive_income petitioner expands on this focus by reference to sec_904 c and sec_1_904-5 income_tax regs which together apply a look-through_rule in the case of controlled_foreign_corporations and other entities sec_904 d c provides any interest rent or royalty which is received or accrued from a controlled_foreign_corporation in which the taxpayer is a united_states_shareholder shall be treated as income in a separate category to the extent it is allocable under regulations prescribed by the secretary to income of the controlled_foreign_corporation sec_1_904-5 income_tax regs provides in general except as otherwise provided in sec_904 and this section dividends interest rents and royalties received or accrued by a taxpayer from a controlled_foreign_corporation in which the taxpayer is a united_states_shareholder shall be treated as general_limitation_income sec_1_904-5 1i income_tax regs is also relevant to petitioner’s analysis it is entitled special rule for payments from foreign parents to domestic subsidiaries and contains no text the secretary explicitly reserved the rules under that provision during the years in issue in the secretary --- - promulgated new final regulations which omitted the reserved paragraph the preamble to the new final regulations states the commissioner had decided not to adopt rules which look through payments from foreign parents to u s subsidiaries because of administrative and policy concerns the preamble states to apply the look-through rules the service needs complete information concerning the foreign corporation’s income and expenses the service may not be able to obtain all of the necessary information from a foreign parent_corporation and to audit it in addition the payments generally would be deductible from taxable_income of the payor that is entirely outside the jurisdiction of the united_states including subpart_f and therefore do not give rise to the same concerns involved in other look-through cases t d 1992_1_cb_273 preamble to the final regulations that petitioner further relies on the u s -france treaty and more specifically the nondiscrimination provision embodied in article which provides a corporation of a contracting state the capital of which is wholly or partly owned or controlled directly or indirectly by one or more residents of the other contracting state shall not be subjected in the first- mentioned contracting state to any taxation or any requirement connected therewith which is other or more burdensome than the taxation and connected requirements to which a corporation of that first-mentioned contracting state carrying on the same activities the capital of which is wholly owned by one or more residents of that first-mentioned state is or may be subjected unless there is a reason to disregard the general_rule of sec_904 petitioner’s royalties from l’air should be - q - characterized as passive_income for the purpose of computing petitioner’s foreign_tax_credit_limitation petitioner’s position that royalties received are general_limitation_income petitioner makes three arguments in support of its position that the royalties received should not be treated as passive_income firstly petitioner argues treating royalties received from l’air as passive basket income impermissibly discriminates against petitioner in violation of the nondiscrimination article of the u s -france treaty secondly petitioner argues the reserved paragraph in sec_1_904-5 income_tax regs when read in the relevant regulatory context and in light of public written statements mandates that royalties such as those at issue be categorized as general_limitation_income thirdly petitioner argues senior treasury officials have stated clearly in writing that the department of the treasury will shortly issue regulations under which the subject royalties are categorized as general_limitation_income to date no such retroactive_regulations have been issued however on date the department of the treasury published proposed rules that among other things propose to amend prospectively sec_1_904-4 income_tax regs fed reg emphasis added the supplementary information accompanying the proposed regulation states treasury and the irs have consistently declined to extend -- - look-through treatment to payments from foreign non- controlled payors see td c b treasury and the irs continue to believe that the nature of the income earned by a foreign non-controlled payor from the use of the licensed property should not determine whether a rent or royalty payment constitutes income from the active_conduct_of_a_trade_or_business of the recipient id the supplementary information accompanying the proposed regulation strongly supports respondent’s position in the instant case further we find no support for petitioner’s arguments contained in the proposed_regulations cc analysi sec_1 interaction of code and u s -france treaty provision under the u s constitution treaties are given equal status with laws passed by congress see u s const art vi sec_1 cl a treaty is to be liberally construed to give effect to the purpose which animates it see 489_us_353 311_us_150 when a provision of a treaty fairly admits of two constructions one restricting the other enlarging rights which may be claimed under it the more liberal interpretation is to be preferred see united_states v stuart supra pincite bacardi corp of am v domenech supra 36_tc_1011 affd 313_f2d_461 4th cir in construing a treaty the court gives the language its ordinary meaning in the context of the treaty unless a more restricted sense is clearly intended see de 133_us_258 when a treaty and a statute relate to the same subject courts attempt to construe them so as to give effect to both see 124_us_190 because the intention to abrogate or modify a treaty is not to be lightly imputed to the congress 391_us_404 quoting 291_us_138 see also 80_tc_705 affd without published opinion 734_f2d_3 3d cir petitioner argues that the characterization of royalty income under sec_904 must be identical for royalties received by a u s subsidiary from a foreign parent_corporation and royalties received by a domestic_corporation from a controlled_foreign_corporation petitioner argues that to not characterize its royalty income from l’air as sec_904 i general_limitation_income would violate article of the u s -france treaty petitioner cites the deficiency itself as evidence of the detriment it suffers because respondent treats the royalty income as passive_income rather than general_limitation_income we disagree with petitioner’s analysis petitioner’s analysis ignores the differences in the tax treatment imposed by subpart_f sec_951 to of the code and consequently the circumstances of the respective taxpayers mentioned article which corresponds to article of the current oecd model convention is a means to ensure equal treatment for taxpayers residing in the same state i model tax_convention on income and on capital article par oecd date petitioner is a domestic_corporation and the tax treatment of its foreign source royalty income is determined in exactly the same manner as for any other domestic_corporation receiving royalty income from a noncontrolled foreign_corporation petitioner has received equal treatment with all other similarly situated taxpayers residing in the united_states the fact that petitioner’s ultimate parent is a french corporation plays no part in determining the characterization of petitioner’s royalty income consequently we do not find any basis for petitioner’s assertion that respondent’s alleged failure to characterize petitioner’s royalty income as sec_904 d general_limitation_income contravenes article of the u s -france treaty the reserved paragraph and treasury representations for convenience we will examine petitioner’s second and third arguments together petitioner’s reliance on the reserved paragraph in sec_1_904-5 income_tax regs is also misplaced in 109_tc_100 affd 177_f3d_136 3d cir we held in similar circumstances that a reserved paragraph in a regulation simply reserves a space for - - regulations that may be promulgated at a later date and that may provide a special rule emphasis added the court_of_appeals for the third circuit when discussing the same reserved provision stated the office of the federal_register document drafting handbook describes reserved as a term used to maintain the continuity of codification in the cfr or to indicate where future text will be added id pincite we find nothing in the precedent that the taxpayer cites to preclude the commissioner from using the term reserved in accordance with the document drafting handbook rather than to connote the absence of a substantive rule connecticut gen life ins co v commissioner f 3d pincite we see no reason to take a different view in this case the reserved paragraph as a general_rule only indicates a place mark in the regulation that is reserved to preserve continuity of codification where the department of the treasury is considering its position petitioner in its memorandum of law in support seeks to distinguish connecticut gen life ins co v commissioner supra on the basis that unlike the facts in that case in the instant case the meaning ascribed to the reserved paragraph by the petitioner is unambiguously supported by numerous public written statements of similarly affected taxpayers and is not contradicted in any of numerous public statements made by senior treasury_department and other governmental officials addressing the issue petitioner attached to its response to respondent’s motion for judgment on the pleadings exhibits a through h these exhibits contain correspondence on the department of the treasury letterhead and correspondence to the department of the treasury taken together and viewed in the light most favorable to petitioner we are unable to conclude that they represent anything more than confirmation that the department of the treasury was considering whether to extend look-through treatment to domestic subsidiaries with foreign parents accordingly an appropriate order will be entered granting respondent’s motion for summary_judgment and denying petitioner’s motion for summary_judgment decision will be entered for respondent
